By the Court:
Held — 1. The legal settlement of a minor child, member of his father’s family, continues to be in the township where his father was last legally settled, notwithstanding the father removes with his wife and children to a township in another county, and there abandons them, if neither he nor his family remain in such township long enough to acquire a new settlement.
2. The abandoned wife, during coverture, is not legally able to acquire for herself or minor child a legal settlement, different from that of her abandoned husband, the father of the child.
3. After such abandoned wife procures a divorce from her husband, *she then, but not before, becomes able, as a feme sole, to acquire for herself a legal settlement; and if her custody of the minor child, granted by the decree of divorce, has any effect to make her legal settlement instead of her former husband’s, the settlement of the child, such effect can not follow until time enough elapses after the divorce, and before her subsequent second marriage, to enable her to acquire a legal settlement as a feme sole.
4. The antenuptial agreement of the second husband to support the minor child of his wife by a former husband, does not change the legal settlement of the child, though a member of the family of the second husband, or affect the liability of the township of such settlement for relief afforded to the child in another township; and a fortiori, does it not, when the second husband does not, and is not able to, support the child, but permits him to become a township charge ? ' '

Motion, overruled.